Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed 4/26/21 has been entered and fully considered.
Claims 6, 8, 15, 20 and 22 have been canceled.
New claims 24-26 are supported by the specification as originally filed.
Claims 1-5, 7, 9-14, 16-19, 21 and 23-26 are pending and have been fully considered.
Summary
Applicant’s arguments see pages 4-10, filed 4/26/21, with respect to claims 1-5, 7, 9-14, 16-19, 21 and 23 have been fully considered and are persuasive.  The 103 rejection of claims 1-5, 7, 9-14, 16-19, 21 and 23 have been withdrawn.
Claims 1-5, 7, 9-14, 16-19, 21 and 23-26 are pending and have been considered.
Reasons for Allowance
Claims 1-5, 7, 9-14, 16-19, 21 and 23-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is set forth on the PTO-892 and/or PTO-1449.  The claims are allowable because the prior art fails to teach or suggest Applicant’s invention as claimed, 
specifically the combination of a method for producing a low water absorbance char, comprising: obtaining a raw material comprising a cellulose, a hemi-cellulose, or a lignin; contacting the raw material with catalyst comprising a soluble metal salt and, optionally, a carbonate salt in an aqueous medium to form a reaction mixture, wherein the metal salt is provided at from 1 % to 30% of dry weight of the raw 
	PEUS (US PG PUB 20170283725) is the closest prior art that teaches:
PEUS teaches in the abstract a material and/or solid fuel (char) which is produced from biomass. The material and/or solid fuel can be produced according to an apparatus and system for producing a fuel from a solid-liquid mixture of water and feed material with a carbon containing component, wherein the biomass forming the solid-liquid mixture is treated at a temperature of 160-300.degree. C. for a treatment duration of at least 2 hours and water formed by the chemical reaction is withdrawn from the reactor by a solid-liquid separation filtration to increase a carbon fraction of the fuel.  Furthermore, para [0216] teaches that the materials present in the process water depend on the mixture of the feed material (biomass) and the process procedure including the catalysts.  Numerous elements including chlorine, sulfur, nitrate and their salts and metals, in particular heavy metals and minerals and alkalis as for example potassium or sodium and their salts pass into the aqueous phase in a certain part during the chemical conversion process.  PEUS provides further teachings in para [0029] that the catalyst or the catalyst mixture can comprise one or more metals and/or metal compounds, in particular also additionally. Transition metals of the secondary groups Ia (ex. Sodium (Na)), IIa, IVa, Va, VIa and VIIa (ex. Chlorine (Cl)) of the periodic table of the elements as for example iron (Fe), nickel, cobalt, copper, zinc, rhodium, palladium, platinum, silver, vanadium, chromium, tungsten, molybdenum and/or titanium are used, whereby iron has proven to be particularly advantageous. Oxides of these metals are also particularly useful. But metals of the main groups of the periodic table of the elements or their oxides, can also be used 
	However PEUS differs from the claimed invention in that PEUS does not disclose or suggest a method for producing a low water absorbance char, wherein the metal salt is provided at from 1 % to 30% of dry weight of the raw material; heating the reaction mixture to at least 90°C to 150°C for at least 30 minutes to 4 hours to generate a suspension comprising the char as claimed.
Furthermore, Applicant’s claimed method stated above produced unexpected findings resulting to a process for producing a low water absorbance char that is not disclose or suggested from PEUS teachings.
Therefore any combination of PEUS fails to disclose or suggest Applicant’s claimed invention recited in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771